Citation Nr: 1817397	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-16 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 26, 2006 for the award of service connection for posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, D.C. and R.S.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 until his retirement in June 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied an earlier effective date for the award of service connection for major depression, prior to June 18, 2007.  An August 2012 rating decision found clear and unmistakable error (CUE) in the November 2009 rating decision that granted service connection for major depression, effective June 18, 2007, and assigned June 26, 2006 as the proper effective date for the award of service connection.  A December 2013 rating decision granted service connection for PTSD, and combined it with major depression, rated 10 percent from June 26, 2006, and 100 percent from April 13, 2010.  In July 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of entitlement to an effective date prior to April 13, 2010 for an award of a 100 percent rating for PTSD with major depression, has been raised in a July 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to June 26, 2006 for the award of service connection for PTSD with major depression.  His claim was initially denied in January 2000 on the basis that the treatment he received in service was for situational problems relating to his divorce, and that a psychiatric disability was not diagnosed on an August 1999 VA psychiatric examination.  In August 2001, the claim was again denied on the basis that he did not have a chronic disability subject to service connection.  The Veteran sought to reopen his claim on several subsequent occasions, but such attempts were denied on the basis that there was no new and material evidence to reopen the claim.  

The Veteran has alleged CUE in various prior rating decisions that denied service connection for a psychiatric disability.  The instant claim for an earlier effective date for the award of service connection for a psychiatric disability is inextricably intertwined with the CUE claims (as a grant of a CUE claim could render the earlier effective date claim moot).  Accordingly, those claims must be considered simultaneously.

Furthermore, additional VA and service treatment records (STRs) were received in July 2017 and reflect treatment of the Veteran for psychiatric complaints by VA while he was in service.  It appears (although it is not entirely clearly from the existing electronic record) that such records were only recently associated with the Veteran's record.  Under 38 C.F.R. § 3.156(c), when service department records pertinent to a claim that were not associated with the record at the time of a prior adjudication of the claim are received, the rating decision must be reconsidered de novo, encompassing consideration of the additional records.. 

Accordingly, the case is REMANDED for the following :

1.  The AOJ must review the record and reconsider the January 2000 rating decision in light of the additional STRs and VA records that have been associated with the record.  See 38 C.F.R. § 3.156(c).

2.  If that determination is adverse to the Veteran, the AOJ must adjudicate the Veteran's claim of CUE in prior rating decisions that denied service connection for psychiatric disability.

3.  If the Veteran's claim for an earlier effective date for the grant of service connection for a psychiatric disability is not resolved to his satisfaction by the actions directed above, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

